Review of a determination of the State Liquor Authority, made July 29, 1938, revoking petitioner’s restaurant liquor license pursuant to the provisions of the Alcoholic Beverage Control Law. Charges were made against petitioner that females induced male patrons to purchase alcoholic beverages on the licensed premises on May 29, 1938. A hearing was had, after which a determination was made by the State Liquor Authority, reciting that the licensee had “ been found guilty of violating the Alcoholic Beverage Control Law and/or the Rules of the State Liquor Authority.” The record before us contains no findings of fact to support the determination, and no proof that a rule of the State Liquor Authority or the statute has been violated. The charge itself does not appear to be a violation of the statute. Determination annulled, and matter remitted to the State Liquor Authority for the purpose of incorporating the findings, if heretofore made, or for the purpose of making such findings; with fifty dollars costs and disbursements to the petitioner against the State Liquor Authority. (Matter of Elite Dairy Products v. Ten Eyck, 271 N. Y. 488.) Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur.